Haluam, J.
(dissenting).
The conduct of the justice in dismissing a complaint for failure to reply is indefensible and it seems to me his ruling may be reviewed.
The defect in the notice of appeal is one that might be waived by a general appearance in municipal court. Wrolson v. Anderson, 53 Minn. 508, 55 N. W. 597.
It seems to me the defendant made a general appearance. The following principles are well settled:
An appearance for any other purpose than to question the jurisdiction of the court is general. St. Louis Car Co. v. Stillwater St. Ry. Co. 53 Minn. 129, 54 N. W. 1064.
An appearance for this 'special purpose, coupled with a demand for relief inconsistent with a claim of want of jurisdiction, is a general appearance. Spencer v. Court of Honor, 120 Minn. 422, 426, 139 N. W. 815.
Objection to the jurisdiction, coupled with objections which do not go to the jurisdiction, constitutes general appearance. Papke v. Papke, 30 Minn. 260, 15 N. W. 117.
In this case defendant asked for an affirmance of the judgment. This was relief which the court on motion to dismiss might give, but which it was not required to give. State v. Long, 103 Minn. 29, 114 N. W. 248; Holmes v. Igo, 110 Minn. 133, 124 N. W. 974. Defendant also appeared in opposition to plaintiffs’ motion to amend the notice of appeal. Later he admitted due service of a notice of motion to vacate the order affirming the judgment on the'ground that the judgment of the justice was void, and asking that defendant be restrained from proceeding further in the action, and on the return day of the motion appeared in opposition thereto.
It seems to me that defendant made a general appearance and that the defects in the notice of appeal were waived.